                                        Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 1 of 17



                                  1 IRELL & MANELLA LLP
                                    Jonathan S. Kagan (SBN 166039)
                                  2 jkagan@irell.com
                                    Alan Heinrich (SBN 212782)
                                  3 aheinrich@irell.com
                                    Joshua Glucoft (SBN 301249)
                                  4 jglucoft@irell.com
                                    1800 Avenue of the Stars, Suite 900
                                  5 Los Angeles, California 90067-4276
                                    Telephone: (310) 277-1010
                                  6 Facsimile: (310) 203-7199

                                  7 Rebecca Carson (SBN 254105)
                                    rcarson@irell.com
                                  8 Kevin Wang (SBN 318024)
                                    kwang@irell.com
                                  9 Ingrid Petersen (SBN 313927)
                                    ipetersen@irell.com
                                 10 840 Newport Center Drive, Suite 400
                                    Newport Beach, California 92660-6324
                                 11 Telephone: (949) 760-0991
                                    Facsimile: (949) 760-5200
                                 12
                                    Attorneys for Defendant
                                 13 JUNIPER NETWORKS, INC.

                                 14

                                 15                                  UNITED STATES DISTRICT COURT

                                 16                                 NORTHERN DISTRICT OF CALIFORNIA

                                 17                                     SAN FRANCISCO DIVISION

                                 18 FINJAN, INC., a Delaware Corporation,         )   Case No. 3:17-cv-05659-WHA
                                                                                  )
                                 19                    Plaintiff,                 )   DEFENDANT JUNIPER NETWORKS,
                                                                                  )   INC.’S MOTION TO STRIKE NEW
                                 20              vs.                              )   THEORIES FROM PLAINTIFF FINJAN,
                                                                                  )   INC.’S MOTION FOR SUMMARY
                                 21 JUNIPER NETWORKS, INC., a Delaware            )   JUDGMENT
                                    Corporation,                                  )
                                 22                                               )
                                                 Defendant.                       )
                                 23                                               )

                                 24

                                 25

                                 26

                                 27

                                 28
 IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                 JUNIPER’S MOTION TO STRIKE
 Professional Corporations                                                                                   (Case No. 3:17-cv-05659-WHA)
                                      10649414
                                        Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 2 of 17



                                  1                                           NOTICE OF MOTION

                                  2              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                  3              PLEASE TAKE NOTICE that on May 2, 2019, at 8:00 a.m., or as soon thereafter as the

                                  4 matter may be heard, in Courtroom 12, 19th Floor, of the San Francisco Courthouse, 450 Golden

                                  5 Gate Avenue, San Francisco, California 94102, before the Honorable William Alsup, Defendant

                                  6 Juniper Networks, Inc. (“Juniper”) will and hereby does move for an order striking the new

                                  7 infringement theories plaintiff Finjan, Inc. (“Finjan”) introduced for the first time in its Motion for

                                  8 Early Summary Judgment Regarding Infringement of Claim 1 of U.S. Patent No. 8,141,154 (Dkt.

                                  9 No. 369, the “Motion”). This motion is based on: this Notice of Motion; the Memorandum of Points

                                 10 and Authorities below; the Declaration of Joshua Glucoft and exhibits attached thereto; all

                                 11 documents in the Court’s file; and such other written or oral argument as may be presented at or

                                 12 before the time this motion is heard.

                                 13              The parties met and conferred regarding this issue but Finjan was unwilling to withdraw its

                                 14 previously undisclosed infringement theories and unable to provide specific citations in its

                                 15 infringement contentions showing where all of Finjan’s new infringement theories were disclosed.

                                 16                                 STATEMENT OF RELIEF REQUESTED

                                 17              Juniper seeks an order striking from Finjan’s Motion and corresponding expert declaration

                                 18 all of the new infringement theories that Finjan presented for the first time in its Motion because

                                 19 Finjan failed to timely and properly disclose such theories as required under Patent L.R. 3.

                                 20                               STATEMENT OF ISSUES TO BE DECIDED

                                 21              1.     Whether Finjan disclosed its identification of “http://” as the claimed “first function”

                                 22 in its infringement contentions.

                                 23              2.     Whether Finjan disclosed its identification of ATP Appliance’s SmartCore

                                 24 component as the claimed “content processor” and chain heuristics engine as the claimed “security

                                 25 computer” in its infringement contentions.

                                 26              3.     Whether Finjan disclosed its identification of Sky ATP’s “verdict engine” as the

                                 27 claimed “security computer” in its infringement contentions.

                                 28
 IRELL & MANELLA LLP
A Registered Limited Liability                                                                                           JUNIPER’S MOTION TO STRIKE
 Law Partnership Including
                                                                                                                           (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                      10649414                                           -1-
                                        Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 3 of 17



                                  1              4.   Whether Finjan disclosed its identification of “whitelisting” and starting/stopping

                                  2 file analysis as the claimed “second function” in its infringement contentions.

                                  3              5.   Whether Finjan disclosed its identification of marking an object as “clean” or moving

                                  4 an object to “END” state as the claimed “second function” in its infringement contentions.

                                  5              6.   Whether Finjan disclosed its identification of transmitting a verdict that is

                                  6 independent of the client computer’s security policy as infringing under the doctrine of equivalents

                                  7 in its infringement contentions.

                                  8

                                  9

                                 10

                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
 IRELL & MANELLA LLP
A Registered Limited Liability
                                                                                                                      JUNIPER’S MOTION TO STRIKE
 Law Partnership Including
                                                                                                                        (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                      10649414                                        -2-
                                   Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 4 of 17



                            1                                                         TABLE OF CONTENTS
                            2                                                                                                                                                Page
                            3 I.            INTRODUCTION ............................................................................................................... 1

                            4 II.           BACKGROUND ON THE ’154 PATENT ........................................................................ 2

                            5 III.          NEW THEORIES ............................................................................................................... 2

                            6               A.        New Theory No. 1: “Http://” As The Claimed “First Function” ............................ 2

                            7               B.        New Theory No. 2: “SmartCore” As The Claimed “Content
                                                      Processor” And “Chain Heuristics” As The Claimed “Security
                            8                         Computer” In The ATP Appliance Infringement Theory ....................................... 4

                            9               C.        New Theory No. 3: “Verdict Engine” As The Claimed “Security
                                                      Computer” In The Sky ATP Infringement Theory ................................................. 6
                         10
                                            D.        New Theory No. 4: “White listing” And Starting/Stopping File
                         11                           Analysis As The Claimed “Second Function” In The Sky ATP
                                                      Infringement Theory ............................................................................................... 7
                         12
                                            E.        New Theory No. 5: Marking An Object As “Clean” And Moving An
                         13                           Object To “END” State As The Claimed “Second Function” In The
                                                      ATP Appliance Infringement Theory ..................................................................... 8
                         14
                                            F.        New Theory No. 6: “Safe” As Infringing Under The Doctrine Of
                         15                           Equivalents .............................................................................................................. 8

                         16 IV.             CONCLUSION ................................................................................................................. 10

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations                                                                                                                          JUNIPER’S MOTION TO STRIKE
                                                                                                                                                      (Case No. 3:17-cv-05659-WHA)
                                 10649414                                                              -i-
                                          Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 5 of 17



                                  1                                                       TABLE OF AUTHORITIES

                                  2                                                                                                                                           Page(s)
                                  3 Cases

                                  4 Adobe Sys. Inc. v. Wowza Media Sys.,

                                  5    No. 11–CV–02243–JST, 2014 WL 709865 (N.D.Cal. Feb. 23, 2014) ......................................11

                                  6 ASUS Comp. Int’l v. Round Rock Research, LLC,
                                       No. 12–CV–02099–JST (NC), 2014 WL 1463609 (N.D. Cal. Apr. 11,
                                  7    2014)...........................................................................................................................................11
                                  8 Finjan, Inc. v. Blue Coat Sys., Inc.,
                                       No. 13-cv-03999-BLF, 2015 WL 3640694 (N.D. Cal. June 11, 2015) .................................2, 11
                                  9
                                    Richtek Tech. Corp. v. uPI Semiconductor Corp.,
                                 10
                                       No. C 09-05659 WHA, 2016 WL 4269095 (N.D. Cal. Aug. 15, 2016)
                                 11    (Alsup, J.) .....................................................................................................................................1

                                 12 Straight Path IP Group, Inc. v. Apple Inc.,
                                        No. C 16-03582 WHA, 2017 WL 3967864 (N.D. Cal. Sept. 9, 2017)
                                 13     (Alsup, J.) .....................................................................................................................................1
                                 14 Takeda Pharm. Co., Ltd. v. Twi Pharms., Inc.,

                                 15    No. 13-CV-02420-LHK, 2015 WL 1227817 (N.D. Cal. March 17, 2015)................................11

                                 16 Rules

                                 17 Patent Local Rule 3 ............................................................................................................................2

                                 18 Patent Local Rule 3-1(c) ....................................................................................................................1

                                 19 Patent Local Rule 4 ..........................................................................................................................11

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
 IRELL & MANELLA LLP
A Registered Limited Liability                                                                                                                            JUNIPER’S MOTION TO STRIKE
 Law Partnership Including
                                                                                                                                                            (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       10649414                                                              - ii -
                                         Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 6 of 17



                                  1                           MEMORANDUM OF POINTS AND AUTHORITIES

                                  2 I.           INTRODUCTION

                                  3              Juniper respectfully requests that this Court strike from Finjan’s Motion for Summary

                                  4 Judgment (Dkt. No. 369, unredacted at Dkt. No. 368-4, the “Motion”) and the corresponding expert

                                  5 declaration of Dr. Michael Mitzenmacher six new infringement theories that Finjan did not disclose

                                  6 in its infringement contentions as required under Patent Local Rule 3-1(c).

                                  7              Patent L.R. 3-1(c) requires that a patent owner provide accused infringers with infringement

                                  8 contentions that include a “chart identifying specifically where and how each limitation of each

                                  9 asserted claim is found within each Accused Instrumentality.” “The rules are designed to require

                                 10 parties to crystallize their theories of the case early in the litigation and to adhere to those theories

                                 11 once they have been disclosed.” Richtek Tech. Corp. v. uPI Semiconductor Corp., No. C 09-05659

                                 12 WHA, 2016 WL 4269095, at *1 (N.D. Cal. Aug. 15, 2016) (Alsup, J.) (emphasis added) (quoting

                                 13 Atmel Corp. v. Info. Storage Devices, Inc., No. 95-1987, 1998 WL 775115, at *2 (N.D. Cal. Nov.

                                 14 5, 1998) (quotation marks omitted)). The rules “prevent a ‘shifting sands’ approach to patent

                                 15 litigation,” id., and bars patent owners from presenting new infringement theories during summary

                                 16 judgment: “[Plaintiff] will not, however, be allowed to argue on summary judgment or at trial that

                                 17 [defendant] directly infringes under the doctrine of equivalents using any theory that has not been

                                 18 adequately disclosed in the infringement contentions pursuant to our Patent Local Rules.” Straight

                                 19 Path IP Group, Inc. v. Apple Inc., No. C 16-03582 WHA, 2017 WL 3967864, at *3 (N.D. Cal. Sept.

                                 20 9, 2017) (Alsup, J.).

                                 21              Notwithstanding the prohibition against introducing new infringement theories on summary

                                 22 judgment, Finjan’s Motion presents a bevy of previously undisclosed theories about what

                                 23 components of the accused Juniper products correspond to multiple limitations in Claim 1 of the

                                 24 ’154 Patent, including the claimed “first function,” “content processor,” “security computer,” and

                                 25 “second function.” Finjan has also presented a new, previously undisclosed theory under the

                                 26 doctrine of equivalents. Juniper respectfully requests that the Court strike from Finjan’s Motion and

                                 27

                                 28
                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                    ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                           -1-                              (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                        Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 7 of 17



                                  1 corresponding expert declaration these previously undisclosed theories.1 See, e.g., Finjan, Inc. v.

                                  2 Blue Coat Sys., Inc., No. 13-cv-03999-BLF, 2015 WL 3640694, at *3-4 (N.D. Cal. June 11, 2015)

                                  3 (striking a “different theory” in Finjan’s expert’s report that relied on a “different component” than

                                  4 the one identified in Finjan’s infringement contentions).

                                  5 II.          BACKGROUND ON THE ’154 PATENT

                                  6              The text of Claim 1 of the ’154 Patent is presented in full below. The bold terms are ones

                                  7 for which Finjan introduced a new theory in its Motion that it did not disclose in its infringement

                                  8 contentions:

                                  9                            1. A system for protecting a computer from dynamically
                                                        generated malicious content, comprising:
                                 10
                                                                a content processor (i) for processing content received over
                                 11                     a network, the content including a call to a first function, and the call
                                 12                     including an input, and (ii) for invoking a second function with the
                                                        input, only if a security computer indicates that such invocation is
                                 13                     safe;

                                 14                          a transmitter for transmitting the input to the security
                                                        computer for inspection, when the first function is invoked; and
                                 15
                                                               a receiver for receiving an indicator from the security
                                 16                     computer whether it is safe to invoke the second function with the
                                 17                     input.

                                 18 Ex. 4 (’154 Patent). A more complete overview of the ’154 Patent is presented in Juniper’s

                                 19 concurrently filed opposition to Finjan’s motion for summary judgment.

                                 20 III.         NEW THEORIES

                                 21              A.     New Theory No. 1: “Http://” As The Claimed “First Function”

                                 22              One of the infringement theories Finjan advances in its Motion identifies “http://” as the

                                 23 claimed “first function.” Dkt. No. 368-4 at 10, 16, 20. Finjan, however, did not identify this

                                 24 infringement theory in its infringement contentions.

                                 25
                                    1
                                      Juniper addresses herein only certain of the new theories presented by Finjan in its Motion that
                                 26 Finjan did not disclose in its infringement contentions. Juniper does not admit that any other
                                    infringement theories presented in Finjan’s Motion that are not addressed herein were timely or
                                 27 properly disclosed as required under Patent L.R. 3, nor does Juniper agree that Finjan may amend
                                    its infringement contentions in any manner.
                                 28
                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                      ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                            -2-                               (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                        Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 8 of 17



                                  1              For each accused product (SRX, Sky ATP and ATP Appliance), Finjan’s Motion advances

                                  2 one infringement theory where the claimed “first function” is “denoted by [the] ‘http://’ prefix and

                                  3 [the] input is the address of a site (such as ‘example.com/malware.exe’) as indicated through a[]

                                  4 URL or IP address or the file hosted at the URL/IP address.” Dkt. No. 368-6 (Mitzenmacher Dec.)

                                  5 at ¶ 22; see also Dkt. No. 368-4 (Motion) at 10 (SRX), 16 (Sky ATP) and 20 (ATP Appliance). But,

                                  6 while Finjan’s infringement contentions mention the term “http” in connection with the “first

                                  7 function,” it is clear in each instance (each of which is excerpted in full below) that Finjan did not

                                  8 refer to a function with an “http://” prefix and is instead referring to other function calls which can

                                  9 be embedded in HTTP (i.e., web) communications:

                                 10                    “Examples of the first functions are JavaScript and iframes that can
                                                       be embedded in HTTP communications and are used to obfuscate or
                                 11                    hide redirects to download malicious code/shellcode/payloads from a
                                                       compromised webpage, such as ‘drive-by downloads.’”
                                 12

                                 13 Ex. 1 (SRX) at 2 (emphasis added); Ex. 2 (Sky ATP) at 4 (identical disclosure); Ex. 3 (ATP

                                 14 Appliance) at 2 (identical disclosure).

                                 15                    “This web or HTTP content can include a call to a first function,
                                                       where the call to a first function can be a number of different
                                 16                    function calls written in JavaScript (e.g. eval, unescape,
                                 17                    document.write, OnLoad, OnClick, OnMouseover, OnChange) and
                                                       other functions that are used for obfuscation, redirection, heap
                                 18                    spraying, (e.g. NOP slide), payload (e.g. ROP, download execute
                                                       malware).”
                                 19

                                 20 Ex. 1 (SRX) at 2 (emphasis added); Ex. 2 (Sky ATP) at 4 (identical disclosure); Ex. 3 (ATP

                                 21 Appliance) at 2 (identical disclosure).

                                 22                    “In another example, the first functions (stated above) are used to
                                                       conceal the intent to invoke a second function with the input (e.g.
                                 23                    scripts or embedded malicious iframe in order to obfuscate the
                                                       malicious link or URI, such as document.write(‘<iframe
                                 24
                                                       src=‘http://cool.cn/in.cgi?’width=1 height =1 style =‘visibility:
                                 25                    hidden’></iframe>’).”

                                 26

                                 27

                                 28
                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                  ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                         -3-                              (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                          Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 9 of 17



                                  1 Ex. 1 (SRX) at 3 (emphasis added); Ex. 2 (Sky ATP) at 5 (identical disclosure); Ex. 3(ATP

                                  2 Appliance) at 3 (identical disclosure).2 And, while Finjan uses the letters “http” in other sections of

                                  3 its infringement contentions, those additional references are limited to the claimed “second

                                  4 function” or the input to that second function. See, e.g., Ex. 1 at 4 (“The content processor will

                                  5 invoke a second function (e.g., HTTP’s file download) with the input (e.g., URL) if the security

                                  6 computer indicates that such invocation is safe.” (emphasis added)).             Finjan’s infringement

                                  7 contentions simply do not disclose a theory wherein the “http://” prefix is the claimed “first

                                  8 function.”3

                                  9              B.    New Theory No. 2: “SmartCore” As The Claimed “Content Processor” And
                                                       “Chain Heuristics” As The Claimed “Security Computer” In The ATP
                                 10                    Appliance Infringement Theory
                                 11              With respect to the accused ATP Appliance product, Finjan’s Motion identifies the
                                 12 SmartCore component as the claimed “content processor” and the chain heuristics engine as one of

                                 13 the claimed “security computers.” This is another new theory that Finjan did not disclose in its

                                 14 infringement contentions.

                                 15              Finjan’s infringement contentions for the ATP Appliance unequivocally identify ATP
                                 16 Appliance’s SmartCore component as the claimed “security computer” that receives an input to

                                 17 inspect for safety and then transmits an indication of safety back to the claimed “content processor.”

                                 18 See Ex. 3 at 7 (“SmartCore security computer”) (emphasis added); see also id. at 1 (“transmit the

                                 19 input to a SmartCore component[] of an ATP Appliance, which operates as a security computer”),

                                 20 2 (“SmartCore technology [will] return a result that indicates whether the content is safe to invoke”),

                                 21 4 (“ATP Appliances interface with a security computer, including the SmartCore analytics engine”),

                                 22

                                 23   2
                                         Finjan’s infringement contentions never use the term “prefix,” let alone refer to an http “prefix”
                                      as the claimed “first function.” See generally Ex. 1 (SRX); Ex. 2 (Sky ATP); Ex. 3 (ATP Appliance).
                                 24   3
                                        Finjan’s expert, Dr. Mitzenmacher, also discusses certain “HTTP functions” that are associated
                                 25   with HTTP, namely the “get” method (Dkt. No. 368-6 at ¶ 13) and the “post” method (id. at ¶ 68).
                                      But the terms “HTTP function,” “get” and “post” never even appear in any of Finjan’s infringement
                                 26   contentions (see generally Exs. 1, 2 and 3). Therefore, any infringement theory relying on “HTTP
                                      functions” that are associated with HTTP, such as “get” or “post,” are also new and should be
                                 27   stricken.
                                 28
                                                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                 ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                        -4-                              (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 10 of 17



                                  1 5 (“ATP Appliances will perform a second function only if the SmartCore components determine

                                  2 that the invoking this function is safe.”). Finjan’s infringement contentions also identify the ATP

                                  3 Appliance’s “chain heuristics” engine as part of the claimed “content processor” that is used to

                                  4 invoke the second function if the SmartCore security computer indicates that such invocation is safe:

                                  5                    “ATP Appliances invoke a second function with this input, only if
                                                       ATP Appliances indicate that such invocation is safe. In particular,
                                  6                    ATP Appliances will utilizing using [sic] chain heuristics to identify
                                                       malicious traffic, including identifiers of web pages being directed to
                                  7
                                                       dubious links. ATP Appliances use this information to perform
                                  8                    browser behavior analysis in a SmartCore security computer . . . .”

                                  9 Ex. 3 at 6-7 (emphasis added). Thus, Finjan’s infringement contentions make clear that ATP

                                 10 Appliance’s “chain heuristics” engine is part of the claimed “content processor” that transmits the

                                 11 input to the SmartCore acting as the claimed “security computer,” which in turn checks if it is safe

                                 12 for the ATP Appliance “content processor” (which includes the chain heuristics engine) to invoke

                                 13 the second function with the input. See id.

                                 14              Finjan’s motion for summary judgment swaps these theories, however, turning the

                                 15 SmartCore component into the claimed “content processor” and the “chain heuristics” engine into

                                 16 the claimed “security computer.” See Dkt. 368-4 at, e.g., 20 (“The ATP Appliance’s SmartCore is

                                 17 a content processor” and “ATP Appliance uses two different security computers that indicate

                                 18 whether invoking a second function with the input is safe: . . . a chain heuristics engine . . . .”)

                                 19 (emphasis added).        These changes were made in tandem because when Finjan changed the

                                 20 SmartCore component from acting as the “security computer” in its infringement contentions to the

                                 21 “content processor” in its motion for summary judgment, Finjan’s Motion needed to identify a new

                                 22 security computer to take the place previously occupied by the SmartCore component. The

                                 23 following table presents Finjan’s flipped position side by side:

                                 24                            Infringement Contentions                 Motion for Summary Judgment
                                 25                                     (Ex. 3)                             (Dkt. No. 368-4 at 20)

                                 26      SmartCore       •   “SmartCore security computer”          •   “The ATP Appliance’s SmartCore
                                                             (p. 7)                                     is a content processor”
                                 27

                                 28
                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                    ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                          -5-                               (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 11 of 17



                                  1
                                           Chain           •   “ATP Appliances invoke a second      •   “The ATP Appliance uses two
                                  2       Heuristics           function with this input, only if        different security computers that
                                                               ATP Appliances indicate that such        indicate whether invoking a second
                                  3                            invocation is safe. In particular,       function with the input is safe:
                                                               ATP Appliances will utilizing            (1) Cyphort’s Reputation Server
                                  4                            using [sic] chain heuristics to          and (2) a chain heuristics engine”
                                  5                            identify malicious traffic,
                                                               including identifiers of web pages
                                  6                            being directed to dubious links.
                                                               ATP Appliances use this
                                  7                            information to perform browser
                                                               behavior analysis in a SmartCore
                                  8                            security computer” (p. 6-7)
                                  9 The allegations in Finjan’s motion for summary judgment that the “chain heuristics” engine

                                 10 comprises the claimed “security computer” and that the SmartCore component comprises the

                                 11 claimed “content processor” is thus a new theory not found in Finjan’s infringement contentions.

                                 12              C.     New Theory No. 3: “Verdict Engine” As The Claimed “Security Computer” In
                                                        The Sky ATP Infringement Theory
                                 13

                                 14              Finjan’s Motion’s infringement theory against the accused Sky ATP service identifies a new
                                 15 “security computer” that was not previously identified in Finjan’s infringement contentions.

                                 16 Specifically, Finjan’s Motion identifies the “Verdict Engine” as one of two potential “security

                                 17 computers” in the Sky ATP infringement scenario. See Dkt. No. 368-4 at 16 (“Verdict Engine as

                                 18 a security computer” (emphasis added)). But Finjan’s infringement contentions related to Sky ATP

                                 19 never even use the term “verdict engine,” much less identify it as the required “security computer.”

                                 20 See generally Ex. 2. Rather, Finjan’s infringement contentions related to Sky ATP identify

                                 21 completely different components as being the claimed “security computer,” none of which are

                                 22 “verdict engines”: “security computer including spotlight secure cloud service, C&C, GeoIP, cache,

                                 23 AV, or static analysis, additional dynamic analysis, and/or YARA.” Id. at 7. Finjan’s infringement

                                 24 contentions thus expressly identify a number of components that allegedly comprise the claimed

                                 25 “security computer” in Sky ATP, but none of them are part of Sky ATP’s “verdict engine.” Finjan

                                 26 cannot introduce this new theory on summary judgment.

                                 27

                                 28
                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                   ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                          -6-                              (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                          Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 12 of 17



                                  1              D.     New Theory No. 4: “White listing” And Starting/Stopping File Analysis As
                                                        The Claimed “Second Function” In The Sky ATP Infringement Theory
                                  2

                                  3              Finjan’s Motion also identifies two new “second functions” with respect to the Sky ATP

                                  4 infringement theory that Finjan did not previously disclose in its infringement contentions.

                                  5 Specifically, Finjan’s Motion identifies the following two potential “second functions”: (1) “adding

                                  6 the URL/IP address or the file hash to the white list” (Dkt. No. 368-4 at 16), and (2) functions that

                                  7 start or stop the analysis of a file (Dkt. No. 368-4 at 16-174). But as shown below in the complete

                                  8 description of the alleged “second function” in Finjan’s Sky ATP infringement contentions, Finjan

                                  9 simply did not disclose adding anything to a white list, nor did Finjan disclose starting or stopping

                                 10 the analysis of a file:

                                 11                     Second functions are typically a subsequent function that causes a
                                                        download from the same URL such as connecting to or download files
                                 12                     from a remote command and control (CnC) server using
                                                        HTTPSendRequest, InternetReadFile with the input (e.g. URL, IP,
                                 13
                                                        file). The content processor will invoke a second function (e.g.
                                 14                     HTTPS file download) with the input (e.g. URL) if the security
                                                        computer indicates that such invocation is safe.
                                 15
                                                        Second functions include sending results to a protected computer for
                                 16                     automatically downloading from an obfuscated remote location
                                                        and/or launching concealed input using certain combinations of
                                 17                     JavaScript, iFrame injections and/or PDF (e.g. OpenAction or
                                 18                     Launch). Such examples include JavaScript and OpenAction
                                                        functions within PDFs for launching or downloading code for
                                 19                     exploiting vulnerabilities within Adobe Reader and Adobe Acrobat
                                                        such as malicious JavaScript, shellcode, drive-by download,
                                 20                     droppers, installers and malicious binaries. Examples of such
                                                        functions include URLDownloadToFile() for dropping malicious
                                 21                     binaries; heap spraying functions including memory-related functions
                                 22                     using PROCESS_MEMORY_COUNTERS; JavaScript functions in
                                                        PDF for connecting to the Internet or making a network connection
                                 23                     such as app.mailmsg() and app.launchURL(), as well as CONNECT-
                                                        related and LISTEN-related functions; functions for executing
                                 24

                                 25
                                      4
                                      A “second function with the input, which in this example is either an ‘early exit’ from scanning
                                 26 the sample (i.e., the sample is safe, stop scanning), invoking a subsequent processing (i.e., the

                                 27 sample appears to be safe but will need more testing), or to mark the sample as done.” Dkt.
                                    No. 368-4 at 17; see also Dkt. No. 368-4 at 16 (“invoke the second function . . . to stop the analysis
                                 28 on the input without going further”).
                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                  ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                         -7-                              (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 13 of 17



                                  1                     malware via DLL injection such as CreateRemoteThread(); and
                                                        functions for executing dropped malware, such as NtCreateProcess().
                                  2

                                  3 See Ex. 2 at 5-6. Indeed, the term “white list” does not even appear in Finjan’s infringement

                                  4 contentions related to Sky ATP, nor do the terms “start,” “subsequent processing,” “exit,” “stop,”

                                  5 “done,” “finish,” or “terminate.” See generally Ex. 2. The identification of (i) adding anything to

                                  6 a “white list” and (ii) starting or stopping the analysis of a file as comprising the claimed “second

                                  7 function” are thus new, previously undisclosed theories.

                                  8              E.     New Theory No. 5: Marking An Object As “Clean” And Moving An Object To
                                                        “END” State As The Claimed “Second Function” In The ATP Appliance
                                  9                     Infringement Theory
                                 10              Finjan’s Motion also advances two new infringement theories for the “second functions”

                                 11 with respect to the ATP Appliance. In particular, Finjan’s Motion identifies the following two

                                 12 potential “second functions”: (1) “moving the object to ‘END’ state,” and (2) “marking the object

                                 13 as ‘clean.’” Dkt. No. 368-4 at 21. However, Finjan’s infringement contentions related to the ATP

                                 14 Appliance do not even use the terms “end,” “state,” “clean,” or any alternatives for these terms that

                                 15 convey the same notion. See generally Ex. 3. Instead, Finjan’s infringement contentions identify

                                 16 the exact same “second functions” for the ATP Appliance that Finjan identified in its Sky ATP

                                 17 infringement contentions, which are quoted above in full. These contentions do not include moving

                                 18 an object to an “end” state or marking an object as “clean.” See Ex. 3 at 3-4. Therefore, as with

                                 19 Sky ATP, the identification of (i) moving an object to an “end” state and (ii) marking an object

                                 20 “clean” as comprising the claimed “second function” are new theories not found in Finjan’s

                                 21 infringement contentions.

                                 22              F.     New Theory No. 6: “Safe” As Infringing Under The Doctrine Of Equivalents

                                 23              Finjan also presents a new doctrine of equivalents (“DOE”) theory in its Motion. Claim 1

                                 24 of the ’154 Patent requires that the security computer transmit to the content processor an indication

                                 25 that it is “safe” to invoke the second function. Juniper proposed a construction of “safe” that is

                                 26 identical to the express definition of the term in the specification: “the input’s security profile does

                                 27 not violate the client computer’s security policy.” ‘154 Patent at 14:52-54; see also id. at, e.g.,

                                 28
                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                  ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                         -8-                              (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 14 of 17



                                  1 11:41-43; Dkt. No. 182 at 23-25 (claim construction brief regarding the construction of the term).

                                  2 In its Motion, Finjan proposes a DOE argument for the “safe” limitation in the event that the Court

                                  3 adopts Juniper’s construction, arguing that a risk level score (known as a “verdict”) that is not a

                                  4 comparison against a client computer’s security policy is equivalent to a determination of what is

                                  5 “safe.” See Dkt. No. 368-4 at 24-25. Finjan did not present this DOE theory in its infringement

                                  6 contentions.

                                  7              Finjan’s DOE allegations in its infringement contentions are effectively identical across all

                                  8 of the accused products and is reproduced below in its entirety, using Finjan’s SRX infringement

                                  9 contentions as an example:

                                 10                     “SRX Gateways meet this element under the doctrine of equivalents.
                                                        SRX Gateways perform the same function because they receiving
                                 11                     incoming content inspect the content using an engine, such as
                                                        antivirus, static analysis, and dynamic analysis, for scanning, and
                                 12
                                                        proceed with the function calls of the content is determined safe. This
                                 13                     is the same function as the claim element, which receives content,
                                                        uses a security computer to determine if the invocation is safe, and
                                 14                     invokes a second function with the input. In this way, the function of
                                                        having the content received, inspected by the engine and determined
                                 15                     safe, the second function with the input can be invoked.
                                 16                     SRX Gateways perform the same function the same way because they
                                 17                     receive incoming content that include a call to a first function and an
                                                        input, and an engine, as antivirus, static analysis, and dynamic
                                 18                     analysis, for scanning incoming content to determine whether the
                                                        content is safe, and for invoking the second function with the input.
                                 19                     This is the same ways as the claim element, which receives content,
                                                        uses a security computer to determine if the invocation is safe, and
                                 20
                                                        invokes a second function with the input. SRX Gateways products
                                 21                     perform this way because they receive incoming content with a call
                                                        to a first function and an input, use scanners to determine whether the
                                 22                     input is safe using an engine, and invoking the second function with
                                                        the input. In this way, the way of receiving the content with a first
                                 23                     function and an input and the invocation of the second function after
                                                        a security computer has inspected the input has been accomplished.
                                 24

                                 25                     SRX Gateways achieve the same results because they modify content
                                                        that they receiving incoming content inspect the content using an
                                 26                     engine, as antivirus, static analysis, and dynamic analysis, for
                                                        scanning, and proceed with the function calls of the content is
                                 27                     determined safe. This is the same result as the claim element, which
                                                        receives content, uses a security computer to determine if the
                                 28
                                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                     ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                           -9-                               (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 15 of 17



                                  1                     invocation is safe, and invokes a second function with the input. SRX
                                                        Gateways achieve this results because they invoke the second
                                  2                     function with the input after scanning determines the first function
                                                        call with input is safe. In this way, the results of receiving the content
                                  3
                                                        with a first function and an input and the invocation of the second
                                  4                     function after a security computer has inspected the input has been
                                                        accomplished.
                                  5

                                  6 Ex. 1 (SRX) at 9-10; Ex. 2 (Sky ATP) at 6-7 (substantially identical disclosure); Ex. 3 (ATP

                                  7 Appliance) at 8-9 (substantially identical disclosure).             Finjan’s barebones DOE allegations

                                  8 essentially parrot the limitations of the claim itself. They do not, for example, even use the term

                                  9 “verdict,” and they contain no suggestion that the transmission of two very different types of

                                 10 information—a simple verdict score on one hand (what the accused products do) versus the result

                                 11 of a comparison against a client computer’s security policy on the other hand (what the claim

                                 12 requires)—are equivalent. Therefore, Finjan’s DOE argument in its Motion is a new theory not

                                 13 found in its infringement contentions, and Finjan should not be permitted to present such a new

                                 14 theory in its Motion.

                                 15 IV.          CONCLUSION

                                 16              Finjan failed to disclose numerous infringement theories in its infringement contentions that

                                 17 it now wants this Court to consider on summary judgment, notwithstanding that Juniper produced

                                 18 source code for the SRX and Sky ATP in March of 2018 and source code for ATP Appliance (which
                                                                                                5
                                 19 was added to the case much later than the other two products ) in June of 2018. Declaration of

                                 20 Joshua Glucoft (“Glucoft Dec.”) ¶ 6.             Finjan did not seek leave to amend its infringement

                                 21 contentions to add these new theories before it filed its motion for summary judgment. Instead, only

                                 22 after Juniper notified Finjan that Juniper believed many of the theories in Finjan’s Motion were new,

                                 23 Finjan asked Juniper if Juniper would agree to permit Finjan to supplement its infringement

                                 24 contentions. Glucoft Dec. ¶ 7. Juniper requested that Finjan provide proposed supplemental

                                 25 infringement contentions so that Juniper could understand the nature of Finjan’s desired

                                 26
                                    5
                                      See Dkt. No. 85 (May 11, 2018 Order granting Finjan leave to amend its complaint to include the
                                 27 ATP Appliance); Dkt. No. 88 (May 18, 2018 First Amended Complaint including the ATP
                                    Appliance).
                                 28
                                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                       ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                            - 10 -                             (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 16 of 17



                                  1 supplementation, but Finjan never provided Juniper with that information. Id. Finjan’s inexplicable

                                  2 delay in disclosing its new infringement theories and seeking to supplement its infringement

                                  3 contentions represent a clear lack of diligence. Because Finjan “was not diligent, the Court, for the

                                  4 reasons explained above, may grant [Juniper’s] motion to strike without also considering prejudice.”

                                  5 See Takeda Pharm. Co., Ltd. v. Twi Pharms., Inc., No. 13-CV-02420-LHK, 2015 WL 1227817, at

                                  6 *8 (N.D. Cal. March 17, 2015).

                                  7              Even if the Court does consider prejudice in its analysis, however, Juniper has been

                                  8 substantially prejudiced by Finjan’s belated introduction of new theories in its motion for summary

                                  9 judgment for at least two reasons. First, Juniper had only four weeks to respond to completely new

                                 10 theories without sufficient notice to guide its earlier discovery efforts, in particular claim

                                 11 construction discovery—which closed last year in accordance with Patent L.R. 4. See Blue Coat

                                 12 Sys., 2015 WL 3640694, at *2 (“If the theory is new, prejudice is ‘inherent in the assertion of a new

                                 13 theory after discovery has closed.’” (quoting Adobe Sys. Inc. v. Wowza Media Sys., No. 11–CV–

                                 14 02243–JST, 2014 WL 709865, at *15 n.7 (N.D. Cal. Feb. 23, 2014)). Second, Juniper served

                                 15 invalidity contentions last year specifically in view of Finjan’s infringement contentions; if the Court

                                 16 permits Finjan’s newly asserted infringement theories and implicit claim constructions, then an

                                 17 entirely different set of prior art is available to invalidate the claim (as discussed in Juniper’s

                                 18 concurrently filed opposition to Finjan’s motion for summary judgment).

                                 19              Finjan failed to diligently seek to amend its infringement contentions, violated the Patent

                                 20 Local Rules by introducing new theories of infringement for the first time in its motion for summary

                                 21 judgment, and as a result, substantially prejudiced Juniper. Finjan should not be able to present

                                 22 these new theories in its motion for summary judgment just as a “party may not use an expert report

                                 23 to introduce new infringement theories, new infringing instrumentalities, new invalidity theories, or

                                 24 new prior art references not disclosed in the parties’ infringement contentions or invalidity

                                 25 contentions.” See ASUS Comp. Int’l v. Round Rock Research, LLC, No. 12–CV–02099–JST (NC),

                                 26 2014 WL 1463609, at *1 (N.D. Cal. Apr. 11, 2014). The Court should strike all of the new theories

                                 27 discussed above from Finjan’s motion for summary judgment and corresponding expert declaration.

                                 28
                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                   ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                          - 11 -                           (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
                                       Case 3:17-cv-05659-WHA Document 391 Filed 03/14/19 Page 17 of 17



                                  1 In the alternative, Juniper seeks leave to supplement its invalidity contentions to address Finjan’s

                                  2 substantially broader infringement theories that implicate additional prior art.

                                  3

                                  4 Dated: March 14, 2019                             Respectfully submitted,

                                  5                                                   IRELL & MANELLA LLP

                                  6
                                                                                      By:      /s/ Rebecca L. Carson
                                  7                                                          Rebecca L. Carson
                                                                                             Attorneys for Defendant
                                  8
                                                                                             Juniper Networks, Inc.
                                  9

                                 10

                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
 IRELL & MANELLA LLP
                                                                                                                 ISO JUNIPER’S MOTION TO STRIKE
A Registered Limited Liability
 Law Partnership Including            10649414                                      - 12 -                             (Case No. 3:17-cv-05659-WHA)
 Professional Corporations
